Citation Nr: 1400145	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-23 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD), to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  Following the hearing the record was held open for 60 days so the Veteran could obtain additional evidence.  Evidence was received in May 2012 and was accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

This case was previously before the Board in December 2012, at which time the issues currently before the Board were remanded to the Appeals Management Center (AMC) and/or RO for further evidentiary development, including obtaining additional records and obtaining appropriate VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when the Board fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, must be remanded yet again.  Stegall, supra.

The issue of entitlement to service connection for a psychiatric disorder to include depression and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left knee disability has not been diagnosed at any time during the appeal period or proximate thereto.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in August 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  After the issues were remanded, but before re-adjudication, a March 2013 letter provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The Board finds that the notice requirement is met.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, and the VA Medical Center treatment notes and identified private treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Veteran was afforded a VA left knee examination in January 2013.   The examination involved a review of the record, consideration of the Veteran's lay history, and a physical examination.  A rationale was provided with the negative opinion.  The VA report of the examination was more than adequate.

Discussion of the Veteran's December 2012 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a service connection for a left knee disability was identified as an issue at the hearing.  Information was elicited from the Veteran concerning the onset of his left knee problem and his post-service treatment for the same.  Such triggered the Board's December 2012 Remand.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a  present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed left knee disability may be subject to service connection based on continuity of symptomatology assuming that it involves arthritis.  

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1133 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran has asserted that he has a left knee disability that is related to his service-connected right knee disability.  

A review of the STRs of record is negative for treatment for or a diagnosis of a left knee disability while the Veteran was in active service.  During service, the Veteran was treated only for a right knee disability.  In October 1975, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported any left knee disability at the time of his separation from active service.  At that time, the Veteran specifically checked "yes" on the health questionnaire to the question of whether he had a "trick" or locked knee.  However, the only treatment of record was for the Veteran's right knee.  Additionally, the Veteran's lower extremities were noted to be clinically normal upon examination at the time of his separation.  There is no indication that the Veteran had a left knee disability that had its onset in service.  

A review of the post-service treatment records shows that there is no indication that the Veteran has been treated for a left knee disability.  In July 2011, the Veteran was seen at the VA Medical Center for left knee pain.  The Veteran was afforded an x-ray, which showed a normal left knee.

In January 2013, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file and medical history.  Upon physical examination, the Veteran had left knee flexion to 130 degrees with no objective evidence of painful motion, and no limitation of extension with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing and did not show any additional limitation following repetitive-use.  The Veteran did not have any tenderness or pain to palpitation.  Imaging studies did not show degenerative or traumatic arthritis or patellar subluxation.  The examiner concluded that there was no diagnosis, and that the Veteran had a normal examination and normal x-rays.    

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of a diagnosed left knee disability at any time proximate to when the Veteran filed his claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a diagnosis predating the filing of a claim).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  In light of these circumstances, the Board finds that service connection may not be awarded.

Consideration has been given to the Veteran's assertion that he has a current left knee disability.  However, while the Board readily acknowledges that Veteran is considered competent to report symptoms of knee pain, there is no indication that the Veteran is competent to diagnose a disability of the knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board further emphasizes that pain itself, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  No evidence has been provided that associates the Veteran's complaints of knee pain to a diagnosed disability.  The Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In sum, there is no evidence of record indicating that the Veteran incurred a left knee disability during active service, or as a result of the Veteran's service-connected right knee disability. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a back disability is not warranted.  38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



(Continued)
ORDER

Entitlement to service connection for a left knee disability is denied.


REMAND

In its December 2012 remand, the Board directed the AMC/RO to schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may exist, to include depression and PTSD.  

The VA examiner was instructed to not only offer an opinion as to whether the Veteran had a diagnosis of PTSD as a result of his active service but also as to whether it was at least as likely as not that any diagnosed psychiatric disorder (other than PTSD) had its onset in service or was otherwise etiologically related to his active service.  The latter part of this opinion request was not accomplished.

Specifically, while the VA examiner determined in a January 2013 psychiatric examination that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria, she failed to provide an opinion as to the etiology of his diagnosed alcohol dependence and substance-induced mood disorder (depression).  She did not address the question of whether it was at least as likely as not that the Veteran's depression had its onset in service or was otherwise etiologically related to his active service.  The examiner noted that the Veteran's depression was not due to or aggravated by his service-connected right knee disability.  The examiner also noted that the Veteran's depression would likely improve significantly if he were to quit drinking, and that the Veteran has had chronic alcoholism since his military service.  

As the examiner was instructed to provide an opinion as to the nature and etiology of any acquired psychiatric disorder and failed to do so, the Board finds that the examiner failed to comply with the Board's December 2012 remand.  Stegall, supra.  The case must be remanded again so the examiner may comply with these remand directives.

Further, the Veteran submitted a statement in support of his claim for service connection for PTSD secondary to a personal assault in April 2013, after the Veteran was afforded a VA psychiatric examination.  The Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2013).

Moreover, and of significant import, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

In light of the above, the VA examiner should consider the Veteran's statements and alleged stressors, and re-consider whether the Veteran has a diagnosis of PTSD based on personal assault that meets the DSM-IV criteria.  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2.  The Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder found.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.  Opinions should then be given to address the following:

(a)  The examiner must state whether it is at least as	likely as not (a 50 percent probability or greater) that the Veteran has displayed any behavior in service or since his separation from service that would be consistent with his claim of being personally assaulted during his active service.  In this regard, the examiner should note the Veteran's alleged stressors/incidents, which are found in written statements, service treatment records, and current medical treatment records.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether the Veteran's PTSD, or other acquired psychiatric disorder, is at least as likely as not the result of such assault in service, or is otherwise etiologically related to active service.  

(b)  If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault, then the examiner should determine whether PTSD is otherwise diagnosed based on DSM-IV criteria.  If a disability manifested by PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the disability is due to the Veteran's active military service.  In doing so, the examiner shall clearly identify the specific events which are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV.

(c)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is as least as likely as not that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

(d)  The examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder (including PTSD) is either (1) caused by the Veteran's service-connected right knee disability, or (2) aggravated by the Veteran's service-connected right knee disability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran's claim should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, an appropriate period of time should be allowed for a response, and the claim should thereafter be returned to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


